—In an action, inter alia, to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Gerard, J.), dated January 21, 1998, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In their motion for summary judgment, the defendants established their entitlement to judgment as a matter of law. *643In opposition, the plaintiffs failed to demonstrate the existence of an issue of fact as to whether the defendants either created, or had actual or constructive knowledge of, the dangerous condition which allegedly caused the injured plaintiff’s fall. Thus, the defendants were entitled to summary judgment (see, Piacquadio v Recine Realty Corp., 84 NY2d 967; Gordon v American Museum of Natural History, 67 NY2d 836; Koenig v Shostal, 251 AD2d 202; Hamilton v Rite Aid Pharmacies, 234 AD2d 778). Bracken, J, P., Ritter, Santucci and Altman, JJ., concur.